[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-13258                 DEC 22, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                           D.C. Docket No. 5:10-cr-00014-RS-LB-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff - Appellee,

    versus

BRENDA LEE MCCALLISTER,

lllllllllllllllllllll                                          Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                     (December 22, 2010)

Before HULL, WILSON and MARTIN, Circuit Judges.

PER CURIAM:

         Brenda Lee McCallister appeals her sentence of 128-months’ imprisonment

after pleading guilty under 21 U.S.C. § 846 to conspiracy to distribute and
possession with intent to distribute more than 500 grams of a mixture and

substance containing methamphetamine, and more than 50 grams of actual

methamphetamine. On appeal, she argues that the district court committed clear

error by denying her request for a role reduction pursuant to U.S.S.G. § 3B1.2.

She believes that the record entitles her to a four-level reduction as a minimal

participant in the conspiracy, or, alternatively, a two-level reduction as a minor

participant. We disagree and affirm.

      We review a district court’s denial of a role reduction for clear error. United

States v. Bernal-Benitez, 594 F.3d 1303, 1320 (11th Cir.), cert. denied, 130 S.Ct.

2123 (2010). “[T]he proponent of the downward adjustment bears the burden at

all times of establishing her role in the offense by a preponderance of the

evidence.” United States v. De Varon, 175 F.3d 930, 934 (11th Cir. 1999) (en

banc). The district court need not make any specific or supplemental findings

prior to its ultimate decision on a defendant’s role in an offense. Id. at 939.

      Generally, a defendant is responsible for her own acts and those reasonably

foreseeable actions taken by others in furtherance of the jointly undertaken

criminal activity. See U.S.S.G. § 1B1.3(a)(1)(B). Nevertheless, a defendant may




                                          2
be entitled to a role reduction under U.S.S.G. § 3B1.2.1 These reductions are

available for defendants who participate in the underlying offense in such a way

that makes them “substantially less culpable than the average participant.”

U.S.S.G. § 3B1.2, cmt. n.3(A) (emphasis added).

      Under § 3B1.2(a),“minimal participant[s]” are eligible for a four-level

reduction. This applies to those defendants that are “plainly among the least

culpable” of those involved in the group activity. U.S.S.G. § 3B1.2(a), cmt. n.4.

It can be inferred that a defendant is a minimal participant if she lacks an

understanding of the operation of the organization and the activities of others. See

id. Such reductions are to be given “infrequently.” Id.

      A “minor participant” may be granted a two-level reduction. U.S.S.G.

§ 3B1.2(b). Such a designation is appropriate if a defendant is “less culpable than

most other participants, but [her] role could not be described as minimal.”

U.S.S.G. § 3B1.2, cmt. n.5.



      1
          In full, U.S.S.G. § 3B1.2 reads:
                 Based on the defendant's role in the offense, decrease the offense
                 level as follows:
                 (a) If the defendant was a minimal participant in any criminal
                 activity, decrease by 4 levels.
                  (b) If the defendant was a minor participant in any criminal
                 activity, decrease by 2 levels.
                In cases falling between (a) and (b), decrease by 3 levels.

                                                  3
      The process for analyzing whether a defendant should receive a § 3B1.2

reduction is well settled. De Varon, 175 F.3d at 934.

             “First and foremost, the district court must measure the
             defendant’s role against her relevant conduct, that is, the
             conduct for which she has been held accountable under
             U.S.S.G. § 1B1.3. The Guidelines and our case precedent
             plainly require the district court to undertake this method
             of analysis in every case where a role adjustment is at
             issue. Second, where the record evidence is sufficient, the
             district court may also measure the defendant’s conduct
             against that of other participants in the criminal scheme
             attributed to the defendant. These principles advance both
             the directives of the Guidelines and our case precedent by
             recognizing the fact-intensive nature of this inquiry and by
             maximizing the discretion of the trial court in determining
             the defendant's role in the offense.”

Id. (internal citations omitted).

      Here, McCallister failed to demonstrate that the district court committed

clear error. Although much of her argument focuses on the level of involvement

of her co-defendant, McCallister fails to diminish her own role in the admitted

conspiracy. McCallister repeatedly describes herself only as a “drug mule,” but

that label fails to capture her involvement in the enterprise. She completed five

sales of methamphetamine to one confidential informant in less than two weeks.

More than 60 grams of the drugs and $4,700 dollars changed hands in 12 days.

Furthermore, she made at least two trips with her co-defendant to purchase



                                          4
methamphetamine from a supplier. McCallister admitted, in a signed statement,

that the government could prove that she conspired with others to possess and

distribute more than five-hundred grams of methamphetamine over a five-month

period. These undisputed facts demonstrate that McCallister’s role and the

relevant conduct attributed to her are the same. Therefore, the district court

committed no error in determining that a role reduction was not appropriate.

      After thoroughly reviewing the record, including the transcript of the

sentencing proceedings, we conclude that the district court engaged in a

meaningful consideration of McCallister’s request for a minimal participant or

minor participant reduction and committed no clear error. McCallister’s actual

role matched the conduct for which she is being held accountable. Despite her

repeated emphasis on the need to compare her role with that of her co-defendant, it

is always “possible that none are minor or minimal participants.” De Varon, 175

F.3d at 944. This is such a case.

      AFFIRMED.




                                          5